Citation Nr: 1126275	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back in service and that he has endured back pain ever since.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In February 2007, the Veteran submitted a statement in which he indicated that he injured his back numerous times while in service, i.e., when he fell into a drainage trench while taking cover from sniper fire, when he filled and emptied hundreds of sandbags and dug foxholes, and when he dove for cover to avoid being hit by friendly fire artillery, shrapnel from a Huey helicopter, and falling debris and exploding ammunition from a Chinook helicopter.  In March 2011, the Veteran testified before the undersigned that he first hurt his back in Vietnam but did not seek help for his low back condition until 1969, two years after his discharge from service.

The record indicates that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.

The Board finds the Veteran's testimony credible with respect to injuring his back while diving for cover to avoid falling debris and exploding ammunition when a Chinook helicopter crashed.  Thus, the record includes credible evidence that the Veteran injured his back in service and medical evidence of a current lumbar spine diagnosis.  With respect to whether the record includes evidence that "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, an August 2008 Orthopedic Surgery Consult notes that the Veteran's back pain began in Nam 40 years ago and had been a chronic problem since that time.  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted.  

In addition, in April 2009, VA received a compact disc (CD) that contains evidence about the Veteran's application for disability benefits from the Social Security Administration (SSA).  These documents have not been converted to hardcopy form by the RO for inclusion in the record although these records were discussed in the August 2009 Supplemental Statements of the Case.  Thus, while the case is in REMAND status, the RO should print out the SSA records found on this CD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his back disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  A hard copy of the Veteran's SSA records provided on the CD should be printed and associated with the claims file.

3.  After the above has been completed, the Veteran should be afforded the appropriate VA examination to determine the etiology of all current lumbar spine disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current lumbar spine disorders and provide an opinion as to whether it is at least as likely as not that such lumbar spine disorder is related to the Veteran's active duty service, including the veteran's report of back injuries during service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


